This action was commenced in the district court of Comanche county by defendant in error against the plaintiff in error, the county treasurer, to recover certain alleged illegal taxes paid under protest.
The tax objected to and sought to be recovered represented the 1930 and 1931 levy made for municipal purposes in the city of Lawton, and recovery is sought upon the theory that the property taxed was not located in the city.
The property in question is a portion of a certain tract of land sought to be annexed to the city of Lawton by ordinance No. 76, passed by the city council August 28, 1902; and the point to be determined on this appeal is whether the ordinance was effective to annex the area to the corporate limits of the city.
The trial court rendered judgment for the taxpayer, and the county treasurer has appealed.
The controlling facts in this case are in all respects the, same as the facts in the case of Chicago, Rack Island  Pacific Railway Co. v. Galyon, 179 Okla. 570, 66 P.2d 1066, and that decision is controlling here, and is adopted as the decision in this case.
The judgment of the trial court is therefore reversed.
OSBORN.C. J., BAYLESS, V. C. J., and RILEY, WELCH, PHELPS, CORN, and HURST, JJ., concur. BUSBY, J., absent.